NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             JOSEPH C., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, J.C., Appellees.

                              No. 1 CA-JV 17-0581
                                FILED 5-8-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD529853
                The Honorable Karen L. O’Connor, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Christopher Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Ashlee N. Hoffmann
Counsel for Appellee Department of Child Safety
                           JOSEPH C. v. DCS, J.C.
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Kent E. Cattani joined.


W I N T H R O P, Judge:

¶1             Joseph C. (“Father”) appeals the juvenile court’s order
severing his parental rights to J.C. Father argues the juvenile court erred in
severing his parental rights based on substance abuse and failure to remedy
the circumstances which caused J.C. to remain in an out-of-home
placement. Father additionally argues severance was not in J.C.’s best
interest. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             Father is the biological parent of J.C., born in 2016.1 At birth,
J.C. tested positive for cocaine and the Department of Child Safety (“DCS”)
immediately took custody of J.C.2 In addition to testing positive for cocaine,
J.C. was born with numerous medical disabilities, which make it unlikely
that she will ever speak or walk. Father briefly visited J.C. in the hospital
after her birth, but he failed to learn how to properly take care of and feed
J.C., who had difficulty eating due to a cleft palate.

¶3            In April 2016, DCS filed a dependency petition, alleging J.C.
was dependent as to Father on the grounds of neglect and substance abuse.
DCS further alleged Father was unwilling to be J.C.’s primary caregiver and
that he did not have the necessary supplies to care for J.C. Father contested
the dependency, but the juvenile court granted DCS’ petition. Then in July
2017, DCS moved to sever Father’s parental rights on the same grounds.
DCS further alleged severance was in J.C.’s best interest because it would
allow her to receive appropriate care.

¶4           Father contested the severance, and an evidentiary hearing
was held in November 2017. At the hearing, Father acknowledged that he


1      The juvenile court previously severed the parental rights of J.C.’s
biological mother, and she is not a party to this appeal.

2      J.C. has remained in DCS’ custody since birth.


                                       2
                          JOSEPH C. v. DCS, J.C.
                           Decision of the Court

had a history of using cocaine for over twenty years. Father testified,
however, that he is now motivated to maintain sobriety in order to care for
J.C. In support, Father stated that he had maintained sobriety for five
months before the final severance hearing and that he had taken steps to
ensure that J.C. would be safe in his custody by renting an apartment,
purchasing furniture and food, and contacting support groups for raising a
child with disabilities.

¶5             DCS acknowledged Father’s efforts to improve his living and
employment situation and maintain sobriety, but contended that these
efforts were insufficient to show Father had overcome his substance
dependency. A DCS case manager additionally testified that, in her
opinion, Father would be unable to maintain a sober lifestyle because he
had relapsed while receiving drug treatment during the dependency and
severance proceedings. The DCS case manager further testified that Father
had not demonstrated that he understood J.C.’s medical needs or that he
was able to care for her given her medical needs. The case manager also
testified that although J.C. was not currently in an adoptive placement, the
Department of Developmental Disabilities-licensed foster placement (the
“DDD non-adoptive foster home”) was able to meet J.C.’s physical,
educational, medical, and emotional needs.

¶6             The juvenile court took the matter under advisement and
ultimately severed Father’s parental rights on the grounds of prolonged
substance abuse and out-of-home placement for a period of six, nine, and
fifteen months, pursuant to Arizona Revised Statutes (“A.R.S.”) sections 8-
533(B)(3), (8)(a)-(c) (Supp. 2017).3 In severing Father’s rights due to
prolonged substance abuse, the court found that Father “had fifteen months
to demonstrate through DCS services that he can maintain long-term
sobriety in order to parent the child. He has not done so. DCS has made
reasonable efforts to provide reunification for Father []; however, he did not
fully comply with those services.” The court further found it was in J.C.’s
best interest to sever Father’s parental rights because J.C.’s medical needs
were being met in the DDD non-adoptive foster home.

¶7           Father timely appealed, and we have jurisdiction pursuant to
the Arizona Constitution, Article 6, Section 9; A.R.S. § 8-235(A) (2014); and
Arizona Rules of Procedure for the Juvenile Court 103(A).




3      We cite the current versions of all applicable statutes because no
revisions material to this decision have occurred.


                                      3
                           JOSEPH C. v. DCS, J.C.
                            Decision of the Court

                                  ANALYSIS

¶8            On appeal, Father argues the juvenile court erred in finding
he was unable to discharge his parental responsibilities because of a history
of substance abuse and that there was insufficient evidence to find his
history of substance abuse would continue for a prolonged indeterminate
period.

¶9              We view the evidence in the light most favorable to sustaining
the juvenile court’s order and will overturn the court’s findings only if they
are not supported by reasonable evidence. Ariz. Dep’t of Econ. Sec. v.
Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010). See also Jesus M. v. Ariz. Dep’t
of Econ. Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002) (“The juvenile court, as the
trier of fact in a termination proceeding, is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and make
appropriate findings.” (citation omitted)). Although parents have a
fundamental right to raise their children as they see fit, that right is not
without limitation. Minh T. v. Ariz. Dep’t of Econ. Sec., 202 Ariz. 76, 79, ¶ 14
(App. 2001). To sever this fundamental right, a juvenile court must find by
clear and convincing evidence that one of the statutory grounds for
severance exists. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249,
¶ 12 (2000).

¶10            As relevant here, a juvenile court may sever a parent’s rights
if it finds by clear and convincing evidence “[t]hat the parent is unable to
discharge parental responsibilities because of . . . a history of chronic abuse
of dangerous drugs, controlled substances or alcohol and there are
reasonable grounds to believe that the condition will continue for a
prolonged indeterminate period.” A.R.S. § 8-533(B)(3). To find a parent has
a history of “chronic” abuse of dangerous drugs, the drug usage need not
be constant, but must be long lasting. Raymond F. v. Ariz. Dep’t of Econ. Sec.,
224 Ariz. 373, 377, ¶ 16 (App. 2010). Periods of temporary abstinence from
drugs are insufficient to outweigh a parent’s significant history of abuse.
Id. at 379, ¶ 29. Further, a child’s interest in permanency prevails over a
parent’s uncertain battle with addiction. Jennifer S. v. Dep’t of Child Safety,
240 Ariz. 282, 287, ¶ 17 (App. 2016).

¶11           Contrary to Father’s argument, reasonable evidence supports
the juvenile court’s findings. The record reflects that Father has an
extensive history of substance abuse. Although Father maintained sobriety
for five months before the final severance hearing, overall Father was only
able to maintain sobriety for a nonconsecutive ten-month period during the
twenty-month dependency and severance proceedings. Moreover, Father’s


                                       4
                           JOSEPH C. v. DCS, J.C.
                            Decision of the Court

successful completion of certain reunification services was of no avail in
helping him maintain sobriety. On this record, the court did not abuse its
discretion in severing Father’s parental rights based on his history of
substance abuse and the likelihood that his substance dependency would
continue.4

¶12            Father also challenges the juvenile court’s finding that
severance was in J.C.’s best interest. To sever a parent’s rights, the court
must find by a preponderance of the evidence that severance is in the best
interest of the child. Michael J., 196 Ariz. at 249, ¶ 12. Here, the court found
that J.C. will benefit from severance and that any continued relationship
with Father would result in harm. See Mary Lou C. v. Ariz. Dep’t of Econ.
Sec., 207 Ariz. 43, 50, ¶ 19 (App. 2004) (finding a court must either find that
a child will affirmatively benefit from the severance or that a continued
relationship with a parent will harm the child). The court found that Father
was unable to demonstrate that he could maintain sobriety. Further, the
court found that Father had not sufficiently participated in J.C.’s medical
care and that Father had not demonstrated sufficient knowledge of J.C.’s
medical needs. Although J.C. is not currently in an adoptive placement, she
is placed in a DDD non-adoptive foster home, which is meeting her medical
needs and providing her with a safe and stable environment.

                               CONCLUSION

¶13           The juvenile court’s order severing Father’s rights to J.C. is
affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA



4      We do not address Father’s arguments that the juvenile court abused
its discretion in severing his parental rights pursuant to A.R.S. § 8-
533(B)(8)(a)-(c) because we find severance was proper based on A.R.S. § 8-
533(B)(3). See Jesus M., 203 Ariz. at 280, ¶ 3 (”If clear and convincing
evidence supports any one of the statutory grounds on which the juvenile
court ordered severance, we need not address claims pertaining to the other
grounds.” (citation omitted)).


                                         5